 

Exhibit 10.1

 

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated
as of July 23, 2018 (the “Restatement Date”), is by and among LM Funding
America, Inc., a Delaware corporation (the “Company”), and Esousa Holdings LLC,
a New York limited liability company (the “Buyer”), and amends and restates in
its entirety that certain Securities Purchase Agreement, effective as of April
2, 2018 (“Effective Date”), by and between the Company and the Buyer, as
amended, supplemented or otherwise modified (the “Original Agreement”).

RECITALS

A.The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”) and Rule 506
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the 1933 Act.

B.In reliance upon and subject to the respective representations, warranties,
covenants, terms and conditions hereinafter set forth, the Buyer wishes to
purchase, and the Issuer wishes to sell, upon the terms and conditions stated in
this Agreement, (i) senior secured promissory note in the original principal
amount of $500,000, as further specified herein, with the terms and rights set
forth in the form attached hereto as Exhibit A (together with any note(s) issued
in replacement thereof or as a dividend thereon with respect thereto in
accordance with the terms thereof or any other note(s) issued in accordance with
the terms herein, the “Note”), and (ii) warrants to initially acquire up to the
aggregate of up to 400,000 Common Shares, in the form attached hereto as Exhibit
B (the “Warrants”) (as exercised, collectively, the “Warrant Shares”).

C.The Note, the Warrants and the Warrant Shares are collectively referred to
herein as the “Securities.”

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1.PURCHASE AND SALE OF SENIOR SECURED NOTE AND WARRANT.

(a)Note.  Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 6 and 7 below, the Company shall issue and sell to the Buyer, and the
Buyer shall purchase from the Company on the Initial Closing Date (as defined
below), the Note in the original principal amount of $500,000, along with the
Warrant to initially acquire up to 400,000 Common Shares.  The Note shall be
senior to all other debt obligations of the Company.

(b)Closing.  The closing (the “Closing”) of the purchase of the Note by the
Buyer shall take place at the time and place as may be agreed to by the parties.
The date and time of the Closing (the “Closing Date”) shall be 9:00 a.m., New
York City time, on the same Business Day on which the conditions to the Closing
set forth in Sections 6 and 7 below are satisfied or waived (or such later date
as is mutually agreed to by the Company and the Buyer). As used herein “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

(c)Purchase Price. The aggregate purchase price for the Note and the Warrants to
be purchased by the Buyer shall be $500,000 (the “Purchase Price”) and shall be
paid at the Closing.

 

--------------------------------------------------------------------------------

 

(d)Payment of Purchase Price; Delivery of Note. Subject to Sections 6 and 7
below, (i) on the Closing Date, the Buyer shall pay the Purchase Price to the
Company for the Note, representing a principal amount equal to the Purchase
Price, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, and on the Closing Date, the Company shall
deliver to the Buyer (A) the Note duly executed on behalf of the Company and
registered in the name of the Buyer or its designee and (B) the Warrants to be
issued at the Closing (pursuant to which Buyer shall have the right to acquire
up to 400,000 Warrant Shares, subject to adjustment as set forth in the
Warrants), in all cases, duly executed on behalf of the Company and registered
in the name of Buyer.

(e)Maximum Securities.  Notwithstanding anything in this Agreement to the
contrary, the total number the Common Shares that may be issued to the Buyer
under the Common Stock Purchase Agreement, dated as of the Effective Date, by
and between the Company and the Buyer, shall be limited to the number of Common
Shares equal to 19.99% of the issued and outstanding Common Shares as of the
date of this Agreement (the “Maximum Securities”), unless stockholder approval
is obtained to issue more than such 19.99%.  The Maximum Securities shall be
appropriately adjusted for any stock dividend, stock split, reverse stock split
or similar transaction.        

(f)Beneficial Ownership Limitation.

Notwithstanding anything to the contrary contained herein, the number of Warrant
Shares that may be acquired by the Buyer upon any exercise of the Warrants (or
otherwise in respect hereof) shall be limited to the extent necessary to ensure
that, following such exercise (or other issuance), the total number of Common
Shares then beneficially owned by the Buyer and its Affiliates and any other
Persons whose beneficial ownership of Common Shares would be aggregated with the
Buyer’s for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), does not exceed 4.99% of the total number of then
issued and outstanding Common Shares (including for such purpose the Common
Shares issuable upon such exercise). To the extent that the limitation contained
in this Section 1(f) applies, the determination of whether the Warrant Share are
exercisable shall be at the Buyer’s sole discretion. In addition, a
determination under this Section 1(f) as to any group status shall be determined
by the Buyer in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. For purposes of this Section 1(f), in
determining the number of outstanding shares of Common Stock, the Buyer may rely
on the number of outstanding Common Shares as reflected in (x) the Company’s
most recent Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company that contains such number of Common Shares or (z)
any other notice by the Company or the Transfer Agent setting forth the number
of Common Shares outstanding. Upon the written request of the Buyer, the Company
shall within three (3) Trading Days confirm orally and in writing to such Buyer
the number of Common Shares then outstanding. By written notice to the Company,
which will not be effective until the sixty-first (61st) day after such notice
is delivered to the Company, the Buyer may waive the provisions of this Section
1(f) to change the beneficial ownership limitation to such percentage of the
number of Common Shares outstanding immediately after giving effect to the
issuance of Common Shares upon the exercise of the Warrants as the Buyer shall
determine, in its sole discretion, and the provisions of this Section 1(f) shall
continue to apply. Upon such a change by a Buyer of the beneficial ownership
limitation from such 4.99% limitation to such other percentage limitation, the
beneficial ownership limitation may not be further waived by such Buyer without
first providing the minimum notice required by this Section 1(f).

(g)Maturity.  The Note shall accrue interest at 10.5% per annum, but no
scheduled principal or interest payment will be due from the Company to the
Buyer prior to the maturity date of the Note on the six-month anniversary of the
date hereof.  

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company that:

(a)Organization; Authority. The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

- 2 -

--------------------------------------------------------------------------------

 

(b)No Public Sale or Distribution. The Buyer is (i) is acquiring the Note and
the Warrants and (ii) upon exercise of its Warrants will acquire the Warrant
Shares issuable upon exercise thereof, in each case, for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof in violation of applicable securities laws, except pursuant
to sales registered or exempted under the 1933 Act; provided, however, by making
the representations herein, the Buyer does not agree, or make any representation
or warranty, to hold the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act. The
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute the Securities in violation of
applicable securities laws.

(c)Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws, and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.  The Buyer is as of the date hereof, an “accredited investor” as
that term is defined in Rule 501(a) of the Regulation D (an “Accredited
Investor”)

(d)Information. The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. The Buyer understands that its
investment in the Securities involves a high degree of risk. The Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

(e)No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f)Transfer or Resale. The Buyer acknowledges and agrees that the Securities
cannot be sold, assigned, transferred, conveyed, pledged or otherwise disposed
of to any U.S. Person or within the United States of America or its territories
or possessions, unless such Securities are registered for sale in the United
States pursuant to an effective registration statement under the 1933 Act or an
exemption from such registration is available. Without limiting the foregoing,
the Buyer understands that: (i) the Securities have not been and is not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned, transferred, conveyed or pledged, unless (A)
subsequently registered under the 1933 Act and applicable states securities
laws, (B) such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from registration under the
1933 Act and applicable state securities laws, or (C) the Buyer provides the
Company with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined
below) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC promulgated
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

(g)Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and constitutes the legal, valid
and binding obligations of the Buyer enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

- 3 -

--------------------------------------------------------------------------------

 

(h)No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement and the consummation by the Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Buyer is a party or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Buyer, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Buyer to
perform its obligations hereunder.

(i)Certain Trading Activities. The Buyer has not directly or indirectly, nor has
any Person (as defined below) acting on behalf of or pursuant to any
understanding with the Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities) during the period commencing as of the time
that the Buyer and Company first began discussions regarding the specific
investment in the Company contemplated by this Agreement and ending immediately
prior to the execution of this Agreement (it being understood and agreed that
for all purposes of this Agreement, and without implication that the contrary
would otherwise be true, that neither transactions nor purchases nor sales shall
include the location and/or reservation of borrowable Common Units).  “Short
Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the 1934 Act.

(j)Experience of the Buyer. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(k)Not a 10% Owner. The Buyer is not a “beneficial owner” (as defined for
purposes of Rule 13d-3 of the 1934 Act) of more than 10% of the Common Shares.

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer that:

(a)Organization and Qualification. Each of the Company and each of its
subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.
“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company and its
subsidiaries taken as a whole, (ii) the transactions contemplated hereby or in
any of the other Transaction Documents or (iii) the authority or ability of the
Company or any of its subsidiaries to timely perform any of their respective
obligations under any of the Transaction Documents (as defined below). Other
than as set forth on the SEC Reports (as defined below), the Company has no
subsidiaries.

(b)Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Note and the Warrants and
the reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors and (other than the filing with the SEC of one or more Registration
Statements (as defined in the Registration Rights Agreement) in accordance with
the requirements of the Registration Rights Agreement, a Form D with the SEC and
any other filings as may be required by any state

- 4 -

--------------------------------------------------------------------------------

 

securities agencies, the filing of requisite notice and/or application to the
Nasdaq Capital Market (the “Principal Market”) for the issuance and sale of the
Securities and the filings required by Section 4(j) of this Agreement) no
further filing, consent or authorization is required by the Company, its board
of directors or its stockholders or other governing body of the Company. This
Agreement has been, and the other Transaction Documents will be prior to the
Closing, duly executed and delivered by the Company, and each constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Note, the Warrants, and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time in writing.

(c)Issuance of the Note and the Warrants. The issuance of the Note and the
Warrants are duly authorized and, upon issuance in accordance with the terms of
the Transaction Documents, will be validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof. As of the Closing, the Company
shall have reserved from its duly authorized capital stock not less than the sum
of 100% of the maximum number of Warrant Shares issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein). The issuance of the Warrant Shares is duly
authorized, and upon exercise in accordance with the Warrants, the Warrant
Shares, when issued, will be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Shares. Subject to the accuracy of
the representations and warranties of the Buyer in this Agreement, the offer and
issuance by the Company of the Securities are exempt from registration under the
1933 Act.  The Buyer will have good and marketable title to the Securities.

(d)No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Note, the Warrants, and the Warrant Shares and the reservation for issuance
of the Warrant Shares) will not (i) result in a violation of the Certificate of
Formation (as defined below) (including, without limitation, any certificate of
designation contained therein), or other organizational documents of the Company
or any of its subsidiaries, any capital stock of the Company or any of its
subsidiaries or bylaws or operating agreements of the Company of any of its
subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its subsidiaries or
by which any property or asset of the Company or any of its subsidiaries is
bound or affected except, in the case of clause (ii) above, such conflicts,
defaults or rights that could not reasonably be expected to have a Material
Adverse Effect.

(e)Consents. Neither the Company nor any subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and other filings as may be required by any state securities
agencies, the filing of requisite notice and/or application to the Principal
Market for the issuance and sale of the Securities and the filings required by
Section 4(j) of this Agreement), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under, or
contemplated by, the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain at or prior to the Closing
have been obtained or effected on or prior to the Closing Date, and the Company
is not aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents.

(f)Acknowledgment Regarding Buyer’s Purchase of Note. The Company acknowledges
and agrees that the Buyer is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction

- 5 -

--------------------------------------------------------------------------------

 

Documents and the transactions contemplated hereby and thereby and that the
Buyer is not (i) an officer or director of the Company or any of its
subsidiaries, (ii) an “Affiliate” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Units are Affiliates
without conceding that any such Persons are “affiliates” for purposes of federal
securities laws), or (iii) to the best of its knowledge, a “beneficial owner” of
more than 10% of the Common Shares (as defined for purposes of Rule 13d-3 of the
1934 Act). The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company or any of its subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the Buyer
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s purchase of the Note. The Company further represents
to the Buyer that the Company’s decision to enter into the Transaction Documents
to which it is a party has been based solely on the independent evaluation by
the Company’s representatives.

(g)No General Solicitation; Placement Agent’s Fees. Neither the Company, nor any
of its subsidiaries or Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions relating to or
arising out of the transactions contemplated hereby.

(h)No Integrated Offering. None of the Company, its subsidiaries or any of their
Affiliates, nor, to the knowledge of the Company, any Person acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities (including the Common Shares issued pursuant to the
Common Stock Purchase Agreement, dated as of the Effective Date, by and between
the Company and the Buyer) to require approval of stockholders of the Company
under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its subsidiaries, their
Affiliates nor, to the best knowledge of the Company, any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings of securities of the
Company.

(i)Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares may increase in certain circumstances. The Company further
acknowledges that, except to the extent an issuance would exceed the beneficial
ownership limitation in Sections 1(e) and 1(f) of this Agreement, its obligation
to issue the Warrant Shares upon exercise of the Warrants in accordance with
this Agreement and the Warrants is absolute and unconditional, regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

(j)Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all reasonable action in order to render
inapplicable any control share acquisition, interested shareholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), shareholder rights plan or other similar anti-takeover
provision under the Company’s certificate of incorporation, as amended and as in
effect on the date hereof (the “Charter”), the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities. The
Company and its board of directors have taken all reasonable action in order to
render inapplicable any shareholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of Common Shares or a change in control
of the Company or any of its subsidiaries.

(k)Public Reports. The Company is current in its filing obligations under the
1934 Act, including without limitation as to its filings of Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q and Reports on Form 8-K (collectively,
the “Public Reports”). The Public Reports do not contain any untrue statement of
a material fact or omit to state any fact necessary to make any statement
therein not misleading. The financial statements included within the Public
Reports for the fiscal year ended December 31, 2016 and for each filed period

- 6 -

--------------------------------------------------------------------------------

 

thereafter (the “Financial Statements”) have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods indicated and with each other, except that unaudited
Financial Statements may not contain all footnote required by generally accepted
accounting principles. The Financial Statements fairly present, in all material
respects, the financial condition and operating results of the Company as of the
dates, and for the periods, indicated therein, subject in the case of unaudited
Financial Statements to normal year-end audit adjustments.  To the Company’s
knowledge, there exists no material fact or circumstance which may cause the
Company to be unable to file by April 17, 2018, its Annual Report on Form 10-K
for the year ended December 31, 2017.

(l)Absence of Certain Changes. Except as disclosed in the Public Reports filed
with the SEC since January 1, 2017 (collectively, the “SEC Reports”) and as
otherwise disclosed on Schedule 3(l), since December 31, 2016 there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
subsidiaries. Except as disclosed in the SEC Reports, since December 31, 2016,
neither the Company nor any of its subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets outside of the ordinary course of business or
(iii) made any capital expenditures outside of the ordinary course of business.
Neither the Company nor any of its subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so.  The Company is not Insolvent (as defined below). “Insolvent” means, (A) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness (as defined below), (B) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature. The Company has not engaged in
any business or in any transaction, and is not about to engage in any business
or in any transaction, for which the Company’s remaining assets constitute
unreasonably small capital.

(m)No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
disclosed in the SEC Reports, no event, liability, development or circumstance
has occurred or exists with respect to the Company, any of its subsidiaries or
any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would have been required to be disclosed by the Company under
applicable securities laws in the Public Reports and which has not been publicly
announced, (ii) could have a material adverse effect on the Buyer’s investment
hereunder or (iii) could have a Material Adverse Effect.

(n)Conduct of Business; Regulatory Permits. Neither the Company nor any of its
subsidiaries is in violation of any term of or in default under its Charter, any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or any of its subsidiaries or Bylaws or
their organizational charter, certificate of formation or certificate of
incorporation or bylaws, respectively. Except as disclosed in the SEC Reports,
neither the Company nor any of its subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its subsidiaries, and neither the Company nor any of its
subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as disclosed in the SEC
Reports, without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Shares by the Principal Market in
the foreseeable future. Since December 8, 2015, (i) the Common Shares have been
approved for listing on the Principal Market, and (ii) except as disclosed in
the SEC Reports, the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the withdrawal of such approval
for listing of the Common Shares on the Principal Market. The Company and each
of its subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

- 7 -

--------------------------------------------------------------------------------

 

(o)Foreign Corrupt Practices. Neither the Company nor any of its subsidiaries
nor, to the best knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(p)Sarbanes-Oxley Act. The Company and each subsidiary is in material compliance
with all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof

(q)Transactions With Affiliates. Except as disclosed in the SEC Filings, none of
the officers, directors, employees or Affiliates of the Company or any of its
subsidiaries is presently a party to any transaction with the Company or any of
its subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director, employee or Affiliate or, to the knowledge of the
Company or any of its subsidiaries, any corporation, partnership, trust or other
Person in which any such officer, director, employee or Affiliate has a
substantial interest or is an employee, officer, director, trustee or partner.

(r)Equity Capitalization. The authorized capital stock of the Company is set
forth in the SEC Reports. As of the date of this Agreement, all of the
outstanding shares of capital stock of the Company, including, without
limitation, the Common Shares, are duly authorized and have been, or upon
issuance will be, validly issued and are fully paid and non-assessable. To the
Company’s knowledge, as of the date of this Agreement, approximately 1,900,000
shares of the Company’s issued and outstanding Common Shares are owned by
Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only executive officers, directors and
holders of at least 10% of the Company’s issued and outstanding Common Shares
are “affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its subsidiaries.
To the Company’s knowledge, except for entities affiliated with the officers and
directors of the Company or as disclosed in the Public Reports, no Person owns
10% or more of the Company’s issued and outstanding Common Shares (calculated
based on the assumption that all Convertible Securities, whether or not
presently exercisable or convertible, have been fully exercised or converted (as
the case may be) taking account of any limitations on exercise or conversion
(including “blockers”) contained therein without conceding that such identified
Person is a 10% shareholder for purposes of federal securities laws). (i) Except
as disclosed in SEC Reports, none of the Company’s or any subsidiary’s capital
stock is subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company or any subsidiary; (ii)
except as disclosed in the SEC Reports, there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries; (iii) except as disclosed in the SEC Reports, there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound; (iv) except as disclosed in the SEC
Reports, there are no financing statements securing obligations in any amounts
filed in connection with the Company or any of its subsidiaries; (v) except as
disclosed in the SEC Reports, there are no agreements or arrangements under
which the Company or any of its subsidiaries is obligated to register the sale
of any of their securities under the 1933 Act; (vi) except as disclosed in the
SEC Reports, there are no outstanding securities or instruments of the Company
or any of its subsidiaries which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to redeem a
security of the Company or any of its subsidiaries; (vii) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (viii) neither the Company
nor any subsidiary has

- 8 -

--------------------------------------------------------------------------------

 

any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) neither the Company nor any of its
subsidiaries have any liabilities or obligations required to be disclosed in the
Public Reports which are not so disclosed in the Public Reports, other than
those incurred in the ordinary course of the Company’s or its subsidiaries’
respective businesses and which, individually or in the aggregate, do not or
could not have a Material Adverse Effect. The Company has furnished (or made
available through the SEC’s EDGAR system) to the Buyer true, correct and
complete copies of the Company’s Charter and the Company’s Bylaws, and the terms
of all Convertible Securities and the material rights of the holders thereof in
respect thereto. “Convertible Securities” means any capital stock or other
security of the Company or any of its subsidiaries that is at any time and under
any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Shares) or any of its subsidiaries.

(s)Indebtedness and Other Contracts. Neither the Company nor any of its
subsidiaries (i) except as disclosed in the SEC Reports, has any outstanding
Indebtedness (as defined below), (ii) except as disclosed in the SEC Reports, is
a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) except as disclosed in the SEC Reports, is in violation of any term of, or
in default under, any contract, agreement or instrument relating to any
Indebtedness, and except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) except
as disclosed in the SEC Reports, is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. The Company has no current intention or expectation to file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction. (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the purchase price of property or services (including, without
limitation, “capital leases” in accordance with generally accepted accounting
principles) (other than trade payables entered into in the ordinary course of
business), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

(t)Absence of Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its subsidiaries, the Common Shares or any of
the Company’s or its subsidiaries’ officers or directors which is outside of the
ordinary course of business or individually or in the aggregate material to the
Company or any of its subsidiaries. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its subsidiaries or any current or former director
or executive officer of the Company or any of its subsidiaries.

- 9 -

--------------------------------------------------------------------------------

 

(u)Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such subsidiary has any reason
to believe that it will be unable to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

(v)Employee Relations. Neither the Company nor any of its subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its and its subsidiaries’ relations with their
respective employees are good. No executive officer (as defined in Rule 501(f)
promulgated under the 1933 Act) or other key employee of the Company or any of
its subsidiaries has notified the Company or any such subsidiary that such
officer intends to leave the Company or any such subsidiary or otherwise
terminate such officer’s employment with the Company or any such subsidiary. To
the best knowledge of the Company, no executive officer or other key employee of
the Company or any of its subsidiaries is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

(w)Title. The Company and its subsidiaries have good and marketable title in fee
simple to all real property, and have good and marketable title to all personal
property, owned by them which is material to the business of the Company and its
subsidiaries, in each case, free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company and any of its subsidiaries. Any real property and facilities held
under lease by the Company or any of its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any of its subsidiaries.

(x)Intellectual Property Rights. The Company and its subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
original works, inventions, licenses, approvals, governmental authorizations,
trade secrets and other intellectual property rights and all applications and
registrations therefor (“Intellectual Property Rights”) necessary to conduct
their respective businesses as now conducted and as presently proposed to be
conducted. None of the Company’s or its subsidiaries’ Intellectual Property
Rights have expired, terminated or been abandoned, or are expected to expire,
terminate or be abandoned, within two years from the date of this Agreement. The
Company has no knowledge of any infringement by the Company or any of its
subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company
or any of its subsidiaries, being threatened, against the Company or any of its
subsidiaries regarding their Intellectual Property Rights. The Company is not
aware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and each
of its subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights,
except where failure to take such measures would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(y)Environmental Laws. The Company and its subsidiaries (i) are in compliance
with all Environmental Laws (as defined below), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. “Environmental Laws” means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land

- 10 -

--------------------------------------------------------------------------------

 

surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

(z)Subsidiary Rights. The Company or one of its subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
subsidiaries as owned by the Company or such subsidiary.

(aa)Tax Status. The Company and each of its subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).

(bb)Internal Accounting and Disclosure Controls. The Company and each of its
subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Neither the Company nor any of its
subsidiaries has received any notice or correspondence from any accountant or
other Person relating to any potential material weakness or significant
deficiency in any part of the internal controls over financial reporting of the
Company or any of its subsidiaries.

(cc)Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

(dd)Investment Company Status. The Company is not, and upon consummation of the
sale of the Note will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

(ee)U.S. Real Property Holding Corporation. Neither the Company nor any of its
subsidiaries is, or has ever been, and so long as the Note is held by the Buyer,
shall become, a U.S. real property holding corporation

- 11 -

--------------------------------------------------------------------------------

 

within the meaning of Section 897 of the Code, and the Company and each
subsidiary shall so certify upon the Buyer’s request.

(ff)No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the 1933 Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

(gg)Transfer Taxes. On the Closing Dates, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(hh)Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

(ii)No Additional Agreements. The Company does not have any agreement or
understanding with the Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(jj)Fixtures and Equipment. Each of the Company and its subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its subsidiaries owns all of its Fixtures and
Equipment free and clear of all Encumbrances except for (a) liens for current
taxes not yet due and (b) zoning laws and other land use restrictions that do
not impair the present or anticipated use of the property subject thereto.

(kk)Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its subsidiaries nor, to the Company’s knowledge (after
reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its subsidiaries or any other business entity or enterprise with which the
Company or any subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its subsidiaries.

(ll)Money Laundering. The Company and its subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

(mm)Stock Option Plans. Since January 1, 2015, each stock option granted by the
Company was granted in accordance with the terms of the applicable stock option
plan of the Company or outside of the Company’s stock option plan as an
inducement to employment or the engagement as a director of the Company. No
stock option granted under the Company’s stock option plan has been backdated.
Since January 1, 2015, the

- 12 -

--------------------------------------------------------------------------------

 

Company has not knowingly granted, and there is no, and has been, no policy or
practice of the Company to knowingly grant stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or any of its
subsidiaries or any of its or their respective financial results or prospects.

(nn)No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company, on the one hand, and any accountants or
lawyers formerly or presently employed or engaged by the Company, on the other
hand. The Company is current with respect to any fees owed to its accountants
and lawyers which could affect the Company’s ability to perform any of its
obligations under any of the Transaction Documents.

(oo)Disclosure. The Company confirms that neither it nor to the best of the
Company’s knowledge any other Person acting on its behalf has provided the Buyer
or its agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information regarding
the Company or any of its subsidiaries, other than the existence of the
transactions contemplated by this Agreement and the other Transaction Documents.
The Company understands and confirms that the Buyer will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Buyer regarding the Company and its subsidiaries,
their businesses and the transactions contemplated hereby, including the
schedules to this Agreement, furnished by or on behalf of the Company or any of
its subsidiaries is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. The Company acknowledges and agrees that the
Buyer does not make and has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 2.

4.COVENANTS.

(a)Reasonable Best Efforts. The Buyer shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

(b)Reporting Status. From the Initial Closing Date until the date on which the
Note and the Warrants are no longer outstanding (the “Reporting Period”), the
Company shall timely file all reports required to be filed with the SEC pursuant
to the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination.

(c)Use of Proceeds. The Company shall use the proceeds from the sale of the Note
solely for general corporate purposes.

(d)Financial Information. As long as the Note and the Warrants remain
outstanding, the Company agrees to send the following to the Buyer during the
Reporting Period unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, (i) within two (2)
Business Days after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K, any interim reports or any consolidated balance sheets,
income statements, shareholders’ equity statements and/or cash flow statements
for any period other than annual, any Reports on Form 8-K and any registration
statements or amendments filed pursuant to the 1933 Act and (ii) copies of any
notices and other information made available or given to the shareholders of the
Company generally, contemporaneously with the making available or giving thereof
to the shareholders.

(e)Listing. As long as the Note and the Warrants remain outstanding, the Company
shall maintain the listing of the Common Shares on the Principal Market, The New
York Stock Exchange, the NYSE MKT, the NYSE Arca, The NASDAQ Global Select
Market, or The NASDAQ Global Market (or any successor to any of the foregoing)
(each, an “Eligible Market”). Neither the Company nor any of its subsidiaries
shall take any action

- 13 -

--------------------------------------------------------------------------------

 

which could be reasonably expected to result in the delisting or suspension of
the Common Shares on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(e).

(f)Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, transfer agent fees, DTC fees or broker’s
commissions (other than for Persons engaged by the Buyer) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyer.

(g)Subsequent Indebtedness. The Company shall not, directly or indirectly,
without the prior written consent of the holders of a majority in aggregate
principal amount of the Notes then outstanding, incur any Indebtedness after the
Initial Closing Date other than (i) Indebtedness that shall rank junior to the
Notes; or (ii) Indebtedness incurred in the normal course of business (i.e. bank
debt).

(h)Disclosure of Transactions and Other Material Information. The Company shall
by 9:00 a.m. (New York City time) on or prior to the third (3rd) Business Day
immediately following the Initial Closing Date, issue a Report on Form 8-K (the
“Current Report”) disclosing the material terms of the transactions contemplated
hereby, and including the Transaction Documents as exhibits thereto. From and
after the filing of the Current Report, the Company represents to the Buyer that
the Company shall have publicly disclosed all material, non-public information
delivered to the Buyer as of such time by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the filing of the Current Report, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Buyer or any of its
Affiliates, on the other hand, shall terminate. The Company shall not, and the
Company shall cause each of its subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide the Buyer
with any material, non-public information regarding the Company or any of its
subsidiaries from and after the date hereof without the express prior written
consent of the Buyer (which may be granted or withheld in the Buyer’s sole
discretion). To the extent that the Company delivers any material, non-public
information to the Buyer without the Buyer’s consent, the Company hereby
covenants and agrees that the Buyer shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information. In the event of a breach of the covenants contained in
this Section 4(h) by the Company or any person acting on its behalf (as
determined in the reasonable good faith judgment of the Buyer) and the Company
fails to cure such breach within three (3) Business Days after notification of
such breach, in addition to any other remedy provided herein, if the Buyer is
holding the Note or any Common Shares or any other securities of the Company at
the time of the disclosure of material, non-public information, the Buyer shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, non-public information
without the prior approval by the Company (but after notifying the Company), and
the Buyer shall not have any liability to the Company or any of its directors,
officers, employees, stockholders or agents, for any such disclosure. The
Company shall afford the Buyer and its counsel with a reasonable opportunity to
review and comment upon, shall consult with the Buyer and its counsel on the
form and substance of, and shall give due consideration to all such comments
from the Buyer or its counsel on, any press release, Commission filing or any
other public disclosure made by or on behalf of the Company relating to the
Buyer, its purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby, prior to the issuance, filing or public
disclosure thereof, and the Company shall not issue, file or publicly disclose
any such information to which the Buyer shall object. For the avoidance of
doubt, the Company shall not be required to submit for review any such
disclosure contained in periodic reports filed with the Commission under the
1934 Act if it shall have previously provided the same disclosure for review in
connection with a previous filing.

(i)Additional Issuance of Securities

. As long as any portion of the Note is outstanding, the Company agrees that the
Company shall not directly or indirectly issue, offer, sell, grant any option or
right to purchase, or otherwise dispose of (or announce any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) any
equity security or any equity-linked or related security (including, without
limitation, any “equity

- 14 -

--------------------------------------------------------------------------------

 

security” (as that term is defined under Rule 405 promulgated under the 1933
Act), any Convertible Securities, debt (with or related to equity), any
preferred stock or any purchase rights), notes, debentures, commercial paper or
other instruments representing Indebtedness, or otherwise enter into capital
raising transactions with a third party in each case without the consent of the
holders of a majority of the outstanding Note.

(j)Prepayment of Notes.  The Buyer shall have the right to require the Company
to prepay all or any portion of the outstanding Principal, accrued and unpaid
Interest and accrued and unpaid Late Charges in accordance with Section 1(b) of
the Note; provided, however, that the Buyer may not require the Company to
prepay such amount of Notes that exceeds the full amount of proceeds the Company
has received pursuant to the sale of any securities issued and sold by the
Company under the Common Stock Purchase Agreement, dated as of the Effective
Date, by and between the Company and the Buyer.

(k)Conduct of Business. The business of the Company and its subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

(l)Passive Foreign Investment Company. The Company shall conduct its business,
and shall cause its subsidiaries to conduct their respective businesses, in such
a manner as will ensure that the Company will not be deemed to constitute a
passive foreign investment company within the meaning of Section 1297 of the
Code.

(m)Restriction on Redemption and Cash Dividends. So long as the Note is
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, any securities of the Company
without the prior express written consent of the Buyer.

(n)Corporate Existence. So long as the Note is outstanding, the Company shall
not be party to any Fundamental Transaction (as defined in the Note) unless the
Company is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Note.

(o)Pledge of Securities.  Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by the Buyer in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and the Buyer effecting a pledge of Securities shall not
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. At the Buyer’s expense, the Company hereby agrees to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by the Buyer
provided that the Company shall be under no obligation to deliver any legal
opinion required in connection therewith unless required by the Company’s
transfer agent to be issued by the Company’s legal counsel.

(p)Activity Restrictions.  For so long as the Buyer or any of its Affiliates
holds any Securities, neither the Buyer nor any Affiliate will: (i) vote any
Common Shares owned or controlled by it, solicit any proxies, or seek to advise
or influence any Person with respect to any voting securities of the Company;
(ii) engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of the Company, alone or
together with any other Person, which would result in beneficially owning or
controlling, or being deemed to beneficially own or control, more than 9.9% of
the total outstanding Common Shares or other voting securities of the Company,
(b) an extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company, (c) a sale or transfer of a material amount of
assets of the Company, (d) any change in the present board of directors or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of the Company,
(f) any other material change in the Company’s business or corporate structure,
(g) changes in the Company’s charter, bylaws or instruments corresponding
thereto or other actions which may impede the acquisition of control of the
Company by any Person, (h) causing a class of securities of the Company to be
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (i) a class of equity securities of the Company becoming eligible
for termination of registration pursuant to Section 12(g)(4) of the Act, or (j)
any action, intention, plan or

- 15 -

--------------------------------------------------------------------------------

 

arrangement similar to any of those enumerated above; or (iii) request the
Company or its directors, officers, employees, agents or representatives to
amend or waive any provision of this Section.

5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

(a)Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of the Note), a register for the Note in which the Company shall record
the name and address of the Person in whose name the Note has been issued
(including the name and address of each transferee) and the principal amount of
the Note held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of the Buyer or its
legal representatives.

(b)Legends. The Buyer understands that the Note has been issued pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth in Section 5(c) below, the
certificates or other instruments representing the Note shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such the certificates or other instruments representing the
Note and the Company shall be required to refuse to register any transfer of the
Note not made in accordance with applicable U.S. securities laws):

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, THIS NOTE MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN EXEMPTION FROM, OR A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT, IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE NOTE MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

(c)Removal of Legends. The certificates or other instruments representing the
Note shall not be required to contain the legend set forth in Section 5(b) above
or any other legend (i) while a registration statement covering the resale of
the Note is effective under the 1933 Act, (ii) if the Note is eligible to be
sold, assigned or transferred under Rule 144A (provided that the Buyer provides
the Company with reasonable assurances that the Note is eligible for sale,
assignment or transfer under Rule 144A which shall not include an opinion of
counsel), (iii) in connection with any other sale, assignment or other transfer
of the Note, provided that such sale, assignment or transfer of the Note may be
made without registration under the applicable requirements of the 1933 Act or
(iv) if such legend is otherwise not required under applicable requirements of
the 1933 Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall no later than three (3)
Business Days following the delivery by the Buyer to the Company or the transfer
agent (with notice to the Company) of a legended Note (in form necessary to
affect the reissuance and/or transfer, if applicable), as directed by such
Buyer, issue and deliver at the Company’s expense (via reputable overnight
courier) to such Buyer, a new Note that is free from all restrictive and other
legends, registered in the name of such Buyer or its designee (the date by which
such certificate is required to be delivered to such Buyer pursuant to the
foregoing is referred to herein as the “Required Delivery Date”).

(d)Failure to Timely Deliver. If the Company fails to issue and deliver (or
cause to be delivered) to the Buyer by the Required Delivery Date a new Note so
delivered to the Company by such Buyer that is free from all restrictive and
other legends, then, in addition to all other remedies available to such Buyer,
the Company shall pay in cash to such Buyer on each day after the Required
Delivery Date that the issuance is not timely effected an amount equal to 2% of
the original principal amount of such Buyer’s Note.

6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

- 16 -

--------------------------------------------------------------------------------

 

(a)The obligation of the Company hereunder to issue and sell the Note and the
related Warrants to the Buyer at the Closing is subject to the satisfaction, at
or before each applicable Closing Date, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the Buyer
with prior written notice thereof:

(i)The Buyer shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.

(ii)The Buyer shall have delivered to the Company the Purchase Price for the
Note being purchased by the Buyer at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

(iii)The representations and warranties of the Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
date), and the Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

7.CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE.

(a)The obligation of the Buyer hereunder to purchase the Note and the related
Warrants to the Buyers at the Closing is subject to the satisfaction, at or
before each applicable Closing Date, of each of the following conditions,
provided that these conditions are for the Buyer’s sole benefit and may be
waived by the Buyer at any time in its sole discretion by providing the Company
with prior written notice thereof:

(i)The Company and each subsidiary (as the case may be) shall have duly executed
and delivered to the Buyer each of the Transaction Documents to which it is a
party and the Company shall have duly executed and delivered to the Buyer the
Note being purchased by the Buyer at the Closing pursuant to this Agreement.

(ii)The Buyer shall have received the opinion of Business Law Group, P.A., the
Company’s counsel, dated as of the Closing Date, in the form acceptable to such
Buyer.

(iii)The Company shall have delivered to the Buyer a certificate evidencing the
formation and good standing of the Company issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within fifteen
(15) days of the Closing Date.

(iv)The Company shall have delivered to Buyer a certificate, in the form
previously provided to the Company by Buyer, executed by the Secretary of the
Company and dated as of the Closing Date, as to (i) the resolutions consistent
with Section 3(b) as adopted by the Company’s board of directors in a form
reasonably acceptable to Buyer, (ii) the Charter and (iii) the Bylaws as in
effect at the Closing.

(v)Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date) and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required to be performed, satisfied or complied with by the Company
at or prior to the Closing Date, including, without limitation the issuance of
all Securities prior to the Closing Date as required by the Transaction
Documents and reserving a sufficient number of duly authorized Common Shares for
issuance as may be required to fulfill its obligations pursuant to the
Transaction Documents. The Buyer shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Buyer in the form reasonably acceptable to the Buyer.

- 17 -

--------------------------------------------------------------------------------

 

(vi)The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Note.

(vii)No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents, and no
actions, suits or proceedings shall be in progress or pending by any Person that
seeks to enjoin, prohibit or otherwise adversely affect any of the transactions
contemplated by the Transaction Documents.

(viii)No event or series of events shall have occurred that reasonably would
have or result in a Material Adverse Effect.

(ix)No Event of Default (as defined in the Note) has occurred and is continuing,
or any event which, after notice and/or lapse of time, would become an Event of
Default has occurred.

(x)Neither the Company nor any of its subsidiaries has filed for and/or is
subject to any bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors instituted by or against the Company.

(xi)All reports, schedules, registrations, forms, statements, information and
other documents required to have been filed by the Company with the Commission
pursuant to the reporting requirements of the 1934 Act, including all material
required to have been filed pursuant to Section 13(a) or 15(d) of the 1934 Act,
shall have been filed with the Commission under the 1934 Act.

(xii)The Common Shares shall be listed or authorized for quotation on the
Principal Market.

(xiii)The Company and its subsidiaries shall have delivered to the Buyer such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as the Buyer or its counsel may reasonably
request.

8.TERMINATION.

In the event that the Closing shall not have occurred within five (5) days after
the Effective Date, then the Buyer shall have the right to terminate its
obligations under this Agreement at any time on or after the close of business
on such date without liability of the Buyer to any other party; provided,
however, the right of the Buyer to terminate its obligations under this
Agreement pursuant to this Section 8 shall not be available to the Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of the Buyer’s breach of this Agreement.
Nothing contained in this Section 8 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

9.MISCELLANEOUS.

(a)Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or under any of the other Transaction
Documents or in connection herewith or with any transaction contemplated hereby
or thereby or discussed herein or therein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or

- 18 -

--------------------------------------------------------------------------------

 

proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall (i) limit, or be deemed to limit, in any way any right to serve
process in any manner permitted by law, (ii) operate, or shall be deemed to
operate, to preclude the Buyer from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Buyer or to enforce a judgment or other court ruling in favor
of the Buyer or (iii) limit, or be deemed to limit, any provision of Section 22
of the Note. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

(b)Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

(c)Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

(d)Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or its
subsidiaries (as the case may be), or payable to or received by the Buyer, under
the Transaction Documents (including without limitation, any amounts that would
be characterized as “interest” under applicable law) exceed amounts permitted
under any applicable law. Accordingly, if any obligation to pay, payment made to
the Buyer, or collection by the Buyer pursuant the Transaction Documents is
finally judicially determined to be contrary to any such applicable law, such
obligation to pay, payment or collection shall be deemed to have been made by
mutual mistake of such Buyer, the Company and its subsidiaries and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of such Buyer, the amount of interest or
any other amounts which would constitute unlawful amounts required to be paid or
actually paid to such Buyer under the Transaction Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by such Buyer under any of the
Transaction Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

(e)Entire Agreement; Amendments. This Agreement, the other Transaction Documents
and the schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all

- 19 -

--------------------------------------------------------------------------------

 

other prior oral or written agreements between the Buyer, the Company, its
subsidiaries, their Affiliates and Persons acting on their behalf solely with
respect to the matters contained herein and therein (including any previously
executed versions of this Agreement), and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements the
Buyer has entered into with the Company or any of its subsidiaries prior to the
date hereof with respect to any prior investment made by the Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company or any of its subsidiaries, or any rights of or benefits to the
Buyer or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its subsidiaries and the
Buyer, and all such agreements shall continue in full force and effect. Except
as specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Buyer, and any amendment to any provision
of this Agreement made in conformity with the provisions of this Section 9(e)
shall be binding on the Buyer and holders of the Note, as applicable, provided
that no such amendment shall be effective to the extent that it (1) applies to
less than all of the holders of the Note then outstanding or (2) imposes any
obligation or liability on the Buyer without the Buyer’s prior written consent
(which may be granted or withheld in the Buyer’s sole discretion). No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party, provided that the Buyer may waive any
provision of this Agreement, and any waiver of any provision of this Agreement
made in conformity with the provisions of this Section 9(e) shall be binding on
the Buyer and holders of Note, as applicable, provided that no such waiver shall
be effective to the extent that it (1) applies to less than all of the holders
of the Note then outstanding (unless a party gives a waiver as to itself only)
or (2) imposes any obligation or liability on the Buyer without such Buyer’s
prior written consent (which may be granted or withheld in the Buyer’s sole
discretion). The Company has not, directly or indirectly, made any agreements
with the Buyer relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, the Buyer has not made any commitment or promise or
has any other obligation to provide any financing to the Company, any subsidiary
or otherwise. As a material inducement for the Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by the Buyer, any of its
advisors or any of its representatives shall affect the Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (ii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the Public Reports,” nothing contained in the Public Reports shall
affect the Buyer’s right to rely on, or shall modify or qualify in any manner or
be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document.

(f)Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and/or e-mail addresses for such communications
are as follows:

If to the Company:

LM Funding America, Inc.

302 Knights Run Avenue

Suite 1000

Tampa, Florida 33602

Telephone: 813 222 8996

- 20 -

--------------------------------------------------------------------------------

 

Fax: 813 221 7909

E-Mail: Bruce@LMFunding.com

Attention: Bruce M. Rodgers

 

If to the Buyer:

ESOUSA HOLDINGS LLC

211 East 43rd Street

Suite 402

New York, NY 10017

Telephone:  (646) 278-6785

Facsimile:  (212) 732-1131

Attention:  Rachel Glicksman, Managing Member

Email:  Rachel@esousallc.com

 

With a copy (for informational purposes only) to:

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10173

Facsimile: (212) 547-5444

Email address: rcohen@mwe.com

Attention: Robert Cohen, Esq.

 

or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.

(g)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including,
as contemplated below, any assignee or transferee of the Note. The Company shall
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Buyer (which may be granted or withheld in the sole
discretion of the Buyer), including, without limitation, by way of a Fundamental
Transaction (as defined in the Note) (unless the Company is in compliance with
the applicable provisions governing Fundamental Transactions set forth in the
Note). The Buyer may assign some or all of its rights hereunder in connection
with any assignment or transfer of this Note without the consent of the Company,
in which event such assignee or transferee (as the case may be) shall be deemed
to be the Buyer hereunder with respect to such assigned rights.

(h)No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(k).

(i)Survival. The representations, warranties, agreements and covenants shall
survive the Closing.

(j)Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)Indemnification

- 21 -

--------------------------------------------------------------------------------

 

(i)In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Note thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each holder of any
Note and all of their shareholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (b) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents or (c) any cause of
action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including, without limitation, for these purposes a derivative
action brought on behalf of the Company or any subsidiary) or which otherwise
involves such Indemnitee that arises out of, relates to or results from (i) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Note, (iii) any
disclosure properly made by the Buyer pursuant to Section 4(h), or (iv) the
status of the Buyer or holder of the Note either as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents or as a
party to this Agreement (including, without limitation, as a party in interest
or otherwise in any action or proceeding for injunctive or other equitable
relief)  provided, however, that (A) the Company shall not be liable under this
Section 9(k) to the extent that a court of competent jurisdiction or an
arbitrator shall have determined that such loss, claim, damage, liability or
expense resulted directly and solely from any such acts or failures to act,
undertaken or omitted to be taken by the Buyer or such person through its bad
faith or willful misconduct or negligence, (B) the foregoing indemnity shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with information furnished to the Company by or on behalf of the
Buyer. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

(ii)Promptly after receipt by an Indemnitee under this Section 9(k) of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against the Company under this Section
9(k), deliver to the Company a written notice of the commencement thereof, and
the Company shall have the right to participate in, and, to the extent the
Company so desires, to assume control of the defense thereof with counsel
mutually satisfactory to the Company and the Indemnitee; provided, however, that
an Indemnitee shall have the right to retain its own counsel with the fees and
expenses of such counsel to be paid by the Company if: (i) the Company has
agreed in writing to pay such fees and expenses; (ii) the Company shall have
failed promptly to assume the defense of such Indemnified Liability and to
employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (iii) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (iii) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from

- 22 -

--------------------------------------------------------------------------------

 

all liability in respect to such Indemnified Liability or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnitee. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 9(k), except to
the extent that the Company is materially and adversely prejudiced in its
ability to defend such action.

(iii)The indemnification required by this Section 9(k) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

(iv)The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.

(l)Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
Common Shares and any other numbers in this Agreement that relate to the Common
Shares shall be automatically adjusted for stock splits, stock dividends, stock
combinations and other similar transactions that occur with respect to the
Common Shares after the date of this Agreement.

(m)Remedies. The Buyer and each holder of any Note shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any subsidiary fails to perform, observe, or
discharge any or all of its or such subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including, without limitation, a
decree of specific performance and/or other injunctive relief).

(n)Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Buyer exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Buyer may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company or such
subsidiary (as the case may be), any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights

(o)Payment Set Aside. To the extent that the Company makes a payment or payments
to the Buyer hereunder or pursuant to any of the other Transaction Documents or
the Buyer enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law (including, without limitation, any bankruptcy law, foreign, state
or federal law, common law or equitable cause of action), then to the extent of
any such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred. Until
the Note is no longer outstanding, the Company shall not effect any stock
combination, reverse stock split or other similar transaction (or make any
public announcement or

- 23 -

--------------------------------------------------------------------------------

 

disclosure with respect to any of the foregoing) without the prior written
consent of the Buyer (which may be granted or withheld in the sole discretion of
the Buyer).

(p)Effect of Amendment and Restatements.  Upon the execution of this Agreement
by each Party hereto, the Original Agreement shall be for all purposes amended
and restated in its entirety as of the Restatement Date and the provisions of
the Original Agreement shall be of no further force or effect, it being
understood and agreed that, for the avoidance of doubt, any claims in existence
prior to the Restatement Date shall survive.

[signature pages follow]

 

 

 

 

 

 

- 24 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

COMPANY:

LM FUNDING AMERICA, INC.

 

By:__/s/ Bruce Rodgers_______________________

Name:  Bruce Rodgers, Esq.

Title:   Chief Executive Officer

 

 

 

 

 

[Signature page to Amended and Restated Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

BUYER:

ESOUSA HOLDINGS LLC

 

By:__/s/ Rachel Glicksman____________________

Name:  Rachel Glicksman

Title:    Managing Member

 

 

[Signature page to Amended and Restated Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

Schedule 3(l)

 

Absence of Certain Changes

 

1.As part of its year-end assessment for the twelve months ended December 31,
2017, the Company determined the collectability of a related party receivable
and determined it more likely than not that it was not collectible.  As such, it
reserved the entire $1.4 million outstanding balance of the Due from related
party at December 31, 2017 which will be reported as an expense on the
Consolidated Statement of Operations for the twelve month period ended December
31, 2017.

 

2.The Company is a defendant in an action entitled Solaris at Brickell Bay
Condominium Association, Inc. v. LM Funding, LLC, which was brought before the
Circuit Court of the Eleventh Judicial Circuit, Miami-Dade Civil Division on
July 31, 2014. On August 4, 2017, an order by the court was entered on
Plaintiff’s Motion for Preliminary Approval of Class Action Settlement
Agreement. The motion of the Plaintiff, Solaris at Brickell Bay Condominium
Association, Inc., individually and on behalf of the certified plaintiff class
(“Plaintiffs”), for approval of the Class Action Settlement Agreement with
Defendant LM Funding, LLC was granted. LMF, despite its belief that it is not
liable for the claims asserted and has good defenses thereto, has nevertheless
agreed to enter into this Agreement in order to: (1) avoid any further expense,
inconvenience, and distraction of burdensome and protracted litigation and its
consequential negative financial effects to LMF’s  operations; (2) obtain the
releases, orders, and final judgment contemplated by this Agreement; and (3) put
to rest and terminate with finality all claims that have been or could have been
asserted against LMF by the Class arising from the facts alleged in the Lawsuit
and allow LMF to continue its operational model helping associations. In the
Court of the Eleventh Judicial Circuit in and for Miami-Dade County, pursuant to
the agreement subsequently reached between counsel, all required actions and
deadlines set forth in the Parties’ Class Action Settlement Agreement, approved
of by the Court in its Order Granting Preliminary Approval of same, dated August
3, 2017, are currently stayed. On March 1, 2018 a continuation of the abatement
was granted for forty-five (45) days from the date of the order in the District
Court of Appeal of Florida Third District. The Company has accrued the costs of
$505,000 as part of the class action settlement agreement. The settlement amount
is contingent upon the Company obtaining financing within the allotted timeframe
of the settlement agreement.

 

 

 

DM_US 153448060-2.096039.0012